Citation Nr: 0839489	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  02-07 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an intestinal 
disability.

2.  Entitlement to service connection for a right hip 
disability secondary to service-connected right shin splint.

3.  Entitlement to service connection for a right knee 
disability secondary to service-connected right shin splint.

4.  Entitlement to service connection for a right foot 
disability secondary to service-connected right shin splint. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from February 1997 to 
August 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied service connection for an 
intestinal infection.  This matter also arises from a March 
2007 rating decision that denied service connection for a 
right hip disability, a right knee disability, and a right 
foot disability, claimed as secondary to a service-connected 
right shin splint.  

A hearing requested by the veteran was scheduled in December 
2007.  However, the veteran did not appear for the hearing or 
request a postponement.  Accordingly, the case will be 
processed as though her request for a hearing was withdrawn.  
38 C.F.R. § 20.704(d).  The case was remanded in April 2008 
for further development.  

The issues of entitlement to service connection for an 
intestinal disability and for a disability of the right hip 
and the right knee secondary to service-connected right shin 
splint are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

The competent and probative evidence of record does not show 
that a claimed right foot disability is related to service on 
a direct basis or secondary to a service-connected 
disability.  


CONCLUSION OF LAW

A claimed right foot disability was not incurred in or 
aggravated by active military service, nor is it secondary to 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 FR 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in September 2003, March 
2006, July 2007, and April 2008; a rating decision in March 
2007; a statement of the case in June 2007; and a 
supplemental statement of the case in October 2007.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case in August 2008.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
opinion in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumption period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303 (1992).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

The veteran is service-connected for a right shin splint 
disability and she seeks service connection for a right foot 
disability secondary to her service connected right shin 
splint disability.  She claims that her right leg shin splint 
has caused problems with her right foot.  

After a careful review of the record, the Board finds that 
entitlement to service connection for a right foot 
disability, either on a direct basis or secondary to a 
service-connected right shin splint disability, is not 
established. 

Service medical records show that the veteran complained of 
right leg pain in June 1998.  She reported a history of leg 
pain in basic training and then experienced pain in her right 
leg from her right foot up to her hip, with complaints of 
right foot swelling when she ran.  An x-ray examination 
revealed a normal lower right leg.  

VA outpatient treatment records show that in April 2003 the 
veteran complained of right shin pain with right toe 
numbness.  In February 2006 the veteran was seen for physical 
therapy for her right shin pain.  Her complaints included 
numbness of the right foot.  Clinical findings were of 
generally full range of motion of the ankle with some right 
ankle stiffness in an exercise of knee to wall.  

At a VA examination of joints in June 2008 the veteran 
related that she had a right foot condition since 1997.  Her 
feet would swell if she stood for more than one hour and she 
would have pain.  The right ankle had tenderness.  The right 
foot was nontender to palpation and without any obvious 
deformities.  Peripheral pulses were +2 and there was no 
edema, ecchymosis, or erythema.  An x-ray examination of the 
right ankle in August 2007 revealed the ankle mortise to 
appear intact with no evidence of fracture, subluxation, or 
other acute pathology noted.  The examiner opined that a 
current foot/ankle condition was less than likely related to 
her service-connected shin splints or other inservice 
conditions.  The examiner stated that in spite of the 
veteran's complaints, there was no objective evidence to 
support a diagnosis of a right foot condition at that time.  

The veteran does not contend nor does the record show that 
service connection for a right foot disability on a direct 
basis is warranted.  Although the veteran expressed 
complaints of right foot pain and swelling in service, 
service medical records do not show a diagnosis of a chronic 
right foot disability.  Post service, the evidence of record 
shows infrequent complaints of right foot pain and numbness 
which are not related to service or an incident in service.  
In short, no medical opinion or other medical evidence 
relating the veteran's right foot complaints of pain, 
numbness, or swelling to service or any incident of service 
has been presented.

Furthermore, there is no medical evidence linking the 
veteran's claimed right foot disability with her service-
connected disorder of right shin splint.  To establish a 
claim for secondary service connection, a veteran must 
demonstrate that a current disability is the result of a 
service-connected disability.  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Black v. Brown, 10 Vet. App. 279 
(1997).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 2002).  Congress has specifically limited entitlement 
to service-connected benefits to cases where there is a 
current disability.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

However, in this case, the medical evidence does not render 
plausible a claim that the complaints of pain, swelling, and 
numbness in the right foot constitute a medical disability.  
There is no competent medical evidence of a current diagnosis 
of a right foot disability.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Moreover, as there is no 
current diagnosis of a right foot disability, there can be no 
valid claim on an aggravated basis.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board recognizes the contentions of the veteran as to 
right foot symptoms and the service-connected right shin 
splint disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, Vet. App. 398 
(1995).  As a layperson, however the veteran is not competent 
to provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As a result, her assertions do not constitute competent 
medical evidence that the veteran's claimed right foot 
disability is linked to service or to a service-connected 
disability.

Based upon the foregoing, the Board finds that there is no 
competent medical evidence that the appellant currently has a 
right foot disability which has been linked to service or to 
a service-connected disability.  Although the veteran 
complains of pain, swelling, and numbness of the right foot, 
there is no probative, competent medical evidence of record 
of a current diagnosis of a medical disability.  No 
probative, competent medical evidence exists of a 
relationship between pain in the right foot and any 
continuity of symptomatology asserted by the appellant.  
McManaway v. West, 13 Vet. App. 60 (1999) (where there is 
assertion of continuity of symptomatology since service, 
medical evidence is required to establish a nexus between the 
continuous symptomatology and the current claimed condition); 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488 (1997).

Lacking a current medical diagnosis of a right foot 
disability which can be linked to service or to a service-
connected disability, service connection for a right foot 
disability secondary to service-connected right shin splint 
must be denied.  Since the preponderance of the evidence is 
against the claim of service-connection for a right foot 
disability either on a direct basis or as secondary to the 
service-connected right shin splint, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a right foot disability 
secondary to service-connected right shin splint is denied.


REMAND

The veteran seeks service connection for an intestinal 
disability claimed as an intestinal infection and 
constipation.  She contends that following a diagnostic 
laparoscopy in service in April 1998 she had problems with 
constipation and dehydration for approximately two weeks.  In 
September 2003 the veteran stated that her intestinal 
infection was caused by a procedure performed at "Womack" and 
to this day she continued to suffer bowel problems.  

Service medical records are negative for complaints, 
findings, or diagnosis of an intestinal infection.  Following 
a diagnostic laparoscopy with lysis of adhesions in April 
1998 the veteran had problems with constipation and 
dehydration for approximately two weeks.  She was 
hospitalized for one day for severe constipation.  In May 
1998 she was seen for follow-up and reported she still had 
difficulties with constipation but improvement was noted.  In 
March 1999 she was seen for complaints of abdominal pain and 
the diagnoses included constipation.  

Post service VA outpatient treatment records show that in 
July 2002 the veteran reported a history of constipation with 
bowel movements up to two weeks apart, normally every week.  
The assessment was chronic constipation.  In January 2003 the 
veteran related having had recent rectal bleeding and that 
she had been constipated and straining lately.  The 
assessment was constipation and rectal bleeding.  In December 
2005 the veteran reported problems with constipation which 
she had for some time.  The assessment included constipation 
and taking stool softeners and fiber tabs daily.  Private 
medical records show the veteran sought treatment for 
abdominal pain in July 2005, etiology was unknown.  

This issue was previously remanded by the Board in April 2008 
for the veteran to be afforded a VA gastrointestinal 
examination and a medical opinion obtained.  An examination 
report in July 2008 noted a diagnosis of intermittent 
constipation.  The examiner rendered an opinion that the 
veteran's constipation was less than likely related to her 
inservice complaints of constipation.  The examiner's 
rationale noted that the veteran had two office visits for 
constipation while on active service.  The examiner further 
stated that a review of VA records showed the veteran 
expressed no complaints of constipation and had not been 
treated for constipation since seeking care at the Cincinnati 
VA the previous year.  A review of the record finds, however, 
the veteran not only had office visits in service for 
constipation but was briefly hospitalized for recalcitrant 
constipation.  In addition, as noted in the April 2008 remand 
and above, VA outpatient treatment records post service do 
show complaints of constipation.  Thus, clarification of the 
examiner's opinion in view of the medical evidence of record 
is needed prior to adjudication.  

Moreover, the remand requested an opinion whether it is as 
likely as not that any intestinal disability is due to or is 
the result of the veteran's service-connected genitourinary 
disability.  The July 2008 medical opinion does not address 
that request.  Compliance with remand instructions is neither 
optional nor discretionary.  Thus, this case must be returned 
for further development.  Stegall v. West, 11 Vet. App. 268 
(1998).

In addition, the veteran seeks entitlement to service 
connection for a right knee disability and right hip 
disability claimed as secondary to her service-connected 
right shin splint disability.  The Board remanded those 
issues in April 2008 for the veteran to undergo a VA 
examination to determine the nature and etiology of her 
claimed right knee and right hip conditions.  After a review 
of historical records and medical principles, the examiner 
was to provide a medical opinion, with adequate rationale, as 
to the etiology of any diagnosed right knee and right hip 
conditions.  The examiner was to opine as to whether any 
diagnosed right knee and right hip conditions were causally 
or etiologically related to the veteran's period of active 
service or were due to or are the result of her service-
connected right leg disability.  

An examination and medical opinion was provided in June 2008 
and a diagnosis of right knee strain and right hip strain was 
entered.  The examiner rendered an opinion that the veteran's 
current right hip and right knee conditions were less than 
likely related to her service connected shin splint or other 
inservice condition.  However, the examiner did not address, 
whether the right knee disability and right hip disability 
had been aggravated by or worsened by the veteran's service-
connected right shin splint.  When aggravation of a veteran's 
nonservice-connected disability is proximately due to or the 
result of a service-connected injury or disease, it shall be 
service connected and the veteran compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  Accordingly, further 
development for a medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the VA physician who 
examined the veteran in July 2008 for an 
intestinal disability to review the claims 
file to include the service medical 
records.  The physician's report should 
indicate that the review was performed.  
If that physician is no longer available, 
please forward this request for a 
supplemental opinion to another 
appropriate doctor.  The determination as 
to whether an additional examination is 
needed is left to the physician's 
discretion.  The physician should consider 
of the evidence of record that shows her 
inservice and post service complaints of 
and treatment for constipation.  The 
physician should provide the following 
opinions:

(a)  Is it at least as likely as not 
(50 percent probability or greater) 
that any intestinal disability 
claimed as intestinal infection and 
constipation is causally or 
etiologically related to her period 
of active service, including her 
inservice complaints of and 
treatment for constipation?

(b)  It is at least as likely as not 
(50 percent probability or greater) 
that any intestinal disability, 
claimed as intestinal infection and 
constipation, is due to or is the 
result of her service-connected 
genitourinary disability.  

2.  Arrange for the VA physician who 
examined the veteran in June 2008 for a 
right hip disability and right knee 
disability to review the claims file to 
include the service medical records.  The 
physician's report should indicate that 
the review was performed.  If that 
physician is no longer available, please 
forward this request for a supplemental 
opinion to another doctor specializing in 
orthopedic disorders.  The determination 
as to whether an additional examination is 
needed is left to the physician's 
discretion.  The physician should provide 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any diagnosed right knee 
disability or right hip disability has 
been aggravated (permanently increased in 
severity) by the veteran's service-
connected right shin splint.  Temporary 
and intermittent flare-ups of any 
condition would not constitute 
aggravation, unless the underlying 
condition is considered to have 
permanently increased in severity.

3.  Then, readjudicate the claims.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


